Exhibit 10.3




LINE OF CREDIT AGREEMENT




LINE OF CREDIT AGREEMENT entered into as of April 24, 2010, by and among Health
Enhancement Products, Inc., a Nevada corporation (the “Company”), and
Christopher Maggiore, an individual whose address is 6860 Chillingsworth Circle,
Canton, OH 44718 (the “Investor”).




WITNESSETH:




WHEREAS, the Company is desirous of raising additional capital; and




WHEREAS, the Investor is interested in investing further in the Company;




NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:




ARTICLE 1.

DESCRIPTION OF PROPOSED FINANCING




1.1.

Line of Credit.




Investor hereby agrees unconditionally to advance to the Company up to SIX
HUNDRED SEVENTY FIVE THOUSAND DOLLARS ($675,000), in such increments as the
Company may request by written notice to the Investor given in accordance
herewith during the term of this Agreement, which shall be for a period of one
year.  The Investor shall deliver good US funds to the Company within three
business days of receipt of the Company’s notice requesting funds.  Upon the
Company’s receipt by wire transfer to the account designated by the Company of
the first advance hereunder in immediately available funds, the Company shall
promptly issue the Investor a promissory note in the form of Exhibit A hereto.
 Upon the Company’s receipt by wire transfer to the account designated by the
Company of each subsequent advance hereunder in immediately available funds,
such Note shall be amended to state the aggregate amount of principal advanced
to the Company hereunder.  




ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company hereby represents and warrants to the Investor that:




2.1.

Organization of the Company.




The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  




2.2.

Authorization of Transaction; Issuance of Notes.




(a)

The Company has the full power and authority to execute, deliver and perform
this Agreement and the Note, to perform its obligations hereunder and
thereunder, and to carry out the transactions contemplated hereby and thereby.
 All necessary action, corporate or otherwise, has been taken by the Company to
authorize the execution, delivery and performance of this Agreement and each the
Note and consummation of the transactions contemplated hereby and thereby.  The
Agreement has been, and the Note when issued will be, duly executed and
delivered by the Company.  The Agreement is, and the Note, when issued, will be,
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.  




2.3.

No Conflict of Transaction with Obligations and Laws.




Neither the execution, delivery and performance of this Agreement, nor
execution, delivery and issuance of the Note, nor the performance of the
transactions contemplated hereby and thereby, will: (a) conflict with or
constitute a breach or violation of any provision of the charter or by-laws of
the Company or any resolutions of the Company’s Board of Directors; (b)
constitute (with or without the passage of time or giving of notice) a default
under or breach of any other agreement, instrument or obligation to which the
Company is a party or by which it or its assets are bound.




ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF INVESTOR




Investor hereby represents and warrants to the Company with respect to itself
that:





--------------------------------------------------------------------------------



3.1.

Investment Intent.




Investor is purchasing or acquiring the Note for its own account for investment
and not with a present view to, or for sale in connection with, any distribution
thereof in violation of the Securities Act.  Investor hereby consents to the
imposition of a legend substantially similar to the following on the Note, and
Investor agrees to abide by the restrictions contained therein:




This Note has not been registered under the Securities Act of 1933, as amended
(the “Securities Act”) and may not be sold, transferred or assigned unless
registered under the Securities Act or an opinion of counsel, satisfactory to
the corporation, is obtained to the effect that such sale, transfer or
assignment is exempt from the registration requirements of the Securities Act.




3.2.

Authorization.




Investor has the right, power and authority to enter into this Agreement, and to
perform all of his obligations hereunder and thereunder.




3.3.

Restricted Securities.




Investor understands that the Note has not been registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
such Investor’s investment intent as expressed herein.  Investor acknowledges
that the Note must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
 There is no market for the Note, nor is it expected that any such market will
develop.

  

3.4.

Brokerage.




There are no valid claims for brokerage commissions, finder's fees or similar
compensation in connection with the transactions contemplated by this Agreement
based upon any arrangement or agreement made by or on behalf of Investor, and
Investor agrees to indemnify and hold harmless the Company against any liability
or expense to it arising out of such a claim to the extent that such claim
arises out of actions or alleged actions of Investor.




3.5.

Information.




Investor acknowledges that he has received such information with respect to the
investment in the Note as he has requested in connection with the investment
decision.  Investor has reviewed all Company filings with the Securities and
Exchange Commission. The officers of the Company have made available to Investor
any and all written information which he has requested and have answered to each
Investor’s satisfaction all inquiries made by such Investor.




3.6.

Qualification.




Investor has adequate net worth and means of providing for his current needs so
that he can afford to sustain a complete loss of its investment in the Company.
 Investor's overall commitment to investments which are not readily marketable
is not disproportionate to his net worth and Investor’s investment in the Note
will not cause such overall commitment to become excessive.  Investor is an
“accredited investor” within the definition set forth in Rule 501(a) under the
Securities Act.




ARTICLE 4. PREPAYMENT




4.1.

Optional Prepayments.




The Company may at any time and from time to time prepay the Note in whole or in
part without penalty or premium.




4.2.

Evidence of Payment.




Upon any partial prepayment of the Note, such Note shall, at the option of the
holder thereof, be either (i) surrendered to the Company in exchange for a new
Note in the principal amount remaining unpaid on the Note surrendered and
otherwise having the same terms and provisions as the Note surrendered, or (ii)
made available to the Company at the place of prepayment or any other place
specified by the Company for notation thereon of the portion of the principal
amount so prepaid.





2




--------------------------------------------------------------------------------

ARTICLE 5. MISCELLANEOUS




5.1.

Exchange or Replacement of Notes.




Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of a Note, the Company, upon delivery of a bond of
indemnity satisfactory to it (or in case of mutilation upon surrender and
cancellation of such Note), will issue a new Note of like tenor in lieu of such
lost, stolen, destroyed or mutilated Note.




5.2.

Term and Termination.




(a)

This Agreement shall have a term of one year and may be terminated at any time
by mutual consent of the parties.




(b)

If this Agreement shall be terminated in accordance with paragraph (a), each
party will return all papers, documents, financial statements and other data
furnished to it by or with respect to each other party to such other party
(including any copies thereof made by the first party).




(c)

This Agreement shall terminate without further liability to any of the parties
at such time as all of the obligations of the Company under the Note have been
fully satisfied and discharged.




5.3.

Costs and Expenses.




Each party agrees to pay its own out -of-pocket costs and expenses in connection
with the negotiation, execution, performance and enforcement of this Agreement
and any amendments, waivers or consents with respect thereto, including without
limitation the reasonable fees and out-of-pocket expenses of its own counsel.
 If either party breaches its obligations hereunder or under the Note, the
non-breaching party shall be entitled to reimbursement from the breaching party
of its reasonable legal fees and costs incurred in connection with enforcing its
rights hereunder or thereunder.




5.4.

Survival of Representations and Covenants.




All representations, warranties, covenants, agreements and obligations made
herein or in any schedule, exhibit, notice, certificate or other document
executed in connection herewith or delivered by any party to another party
incident hereto shall be deemed to have been relied upon by the other party
hereto and survive the execution and/or delivery thereof.




5.5.

Notices.




Any notice or other communication in connection with this Agreement shall be
deemed to be delivered if in writing (or in the form of a telegram) addressed as
provided below and if either (a) actually delivered at said address, (b) in the
case of delivery by facsimile transmission with receipt acknowledged, or
recognized overnight courier service, one business day after transmittal, or (c)
in the case of a letter, three business days shall have elapsed after the same
shall have been deposited in the United States mails, postage prepaid and
registered or certified, return receipt requested, or (d) in the case of
electronic mail with receipt acknowledged:




If to the Company:




Health Enhancement Products, Inc.

7740 east Evans Rd.

Scottsdale, AZ 85260

Attn:  John Gorman, Director

Fax:  480 385 3801

Email:  john@heponline.com




With a copy to:




John G. Nossiff, Esq

The Nossiff Law Firm, LLP

300 Brickstone Sq., Suite 201

Andover, MA 01810

Fax:  978 470 1302

Email:  jnossiff@nossiff-law.com





3




--------------------------------------------------------------------------------

If to the Investor, to:




Chris Maggiore

6860 Chillingsworth Circle

Canton, OH 44718

Fax:

Email: ChrisMagg@aol.com




With a copy to:

____________________

____________________

____________________




and in any case at such other address as the addressee shall have specified by
written notice.  All periods of notice shall be measured from the date of
delivery thereof.




5.6.

Confidentiality.




The Investor agrees he will keep confidential and not disclose or divulge any
confidential, proprietary or secret information which they may obtain from the
Company in connection with the transactions contemplated herein, unless such
information is or hereafter becomes public information.




5.7.

Assignment; Rights of Successors and Assigns.




This Agreement shall be assignable by the Investor.  All representations,
warranties, covenants, agreements and obligations hereunder made by or on behalf
of the parties hereto shall be binding upon and shall inure to the benefit of
the respective successors and assigns of the parties hereto, whether so
expressed or not.  




5.8.

Entire Agreement.




This Agreement (including all exhibits, all of which are hereby incorporated
herein by reference) constitutes the entire agreement between the parties, and
all promises, representations, understandings, warranties and agreements with
reference to the subject matter hereof and inducements to the making of this
Agreement relied upon by any party hereto, have been expressed herein or in the
documents incorporated herein by reference.




5.9.

Amendments and Waivers.




Amendments to this Agreement may be made only upon the written consent of the
Company and the Investor.  Compliance with any term or provision set forth
herein or therein by the Company may be waived or consent given by the Investor
to any action (either generally or in a particular instance and either
retroactively or prospectively).  




5.10.

Governing Law; Severability.




This Agreement shall be construed under and governed by the laws (other than
choice of law provisions) of the state of Arizona For purposes of any action or
proceeding involving this Agreement or the Note, Investor hereby expressly
submits to the jurisdiction of all federal and state courts located in the State
of Arizona and consents to any order, process, notice of motion or other
application to or by any of said courts or a judge thereof being served within
or without such court’s jurisdiction by registered mail or by personal service,
provided a reasonable time for appearance is allowed (but not less than the time
otherwise afforded by any law or rule), and waives any right to contest the
appropriateness of any action brought in any such court based upon lack of
personal jurisdiction, improper venue or forum non conveniens. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision hereof.




5.11.

Counterparts.




This Agreement may be executed in multiple counterparts, each of which shall be
deemed in original but all of which together shall constitute one and the same
instrument.




5.12.

Effect of Headings.




Any title of an article or section heading herein contained is for convenience
of reference only and shall not affect the meaning of construction of any of the
provisions hereof.





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the parties hereto or their duly authorized representatives effective as of the
date first above written.




Health Enhancement Products, Inc.







By: /S/ Janet L. Crance  

Janet Crance, CFO
















INVESTOR:




/S/ Chris Maggiore

Chris Maggiore








5




--------------------------------------------------------------------------------




EXHIBIT A







PROMISSORY NOTE




Phoenix, Arizona

_________, 2010




FOR VALUE RECEIVED, the undersigned, Health Enhancement Products, Inc., a Nevada
corporation with a chief executive office at 7740 East Evans Rd., Scottsdale, AZ
85260 (“Maker”), hereby promises to pay to the order of Chris Maggiore, an
individual with a mailing address of 6860 Chillingsworth Circle, Canton, OH
44718 (“Holder”), the sum of all amounts advanced from time to time by the
Holder to the Maker, as determined by the Maker’s financial books and records,
and as specified on Schedule A hereto, as amended from time to time, provided
that if there shall be any discrepancy between Schedule A and the Maker’s
financial books and records, with respect to amounts advanced by Holder to
Maker, the Maker’s financial books and records shall be controlling, absent
manifest error.  This Note has been issued pursuant to that certain Line of
Credit Agreement between Maker and Holder dated April 24, 2010.




Holder hereby authorizes Maker to endorse Schedule A hereto to reflect any
further advances made by Holder to Maker.  Any failure by Maker to make an
endorsement on Schedule A or any error in connection with the making of any
endorsement to Schedule A shall in no way affect the Maker’s obligation to repay
the principal amount, together with interest thereon, of all advances made by
the Holder to the Maker.  Notwithstanding anything to the contrary contained
herein, the amount of principal due under this Note shall be equal to the amount
of advances actually made by the Holder to the Maker.  All outstanding principal
sums shall be paid by Maker, together with interest on the unpaid principal
amount from time to time outstanding, as set forth below.




The entire balance of outstanding principal and other fees and charges shall be
due and payable on the earlier of an Event of Default (as defined below) or
April 24, 2012) (the “Maturity Date”). The unpaid principal balance from time to
time outstanding under this note shall accrue and bear interest at a rate per
annum equal to seven percent (7.0%), until fully paid.  Interest and fees shall
be calculated on the basis of a 365/366-day year for the actual number of days
elapsed.  In no event shall interest payable hereunder exceed the highest rate
permitted by applicable law.  To the extent any interest received by Holder
exceeds the maximum amount permitted, such payment shall be credited to
principal, and any excess remaining after full payment of principal shall be
refunded to Maker.  The principal balance of this note may be prepaid in whole
or in part, without premium or penalty, at any time.




Each of the following shall constitute an “Event of Default” hereunder: (i)
Maker’s failure to make any payment when due hereunder (ii) the dissolution of
Maker; (iii) with respect to Maker, the commencement of an action seeking
reorganization, liquidation, dissolution or other relief under federal or state
bankruptcy or insolvency statutes or similar laws, or seeking the appointment of
a receiver, trustee or custodian for Maker or all or part of its assets, or the
commencement of an involuntary proceeding against Maker under federal or state
bankruptcy or insolvency statues or similar laws, which involuntary proceeding
is not dismissed or stayed within thirty (30) days; or (iv) if Maker makes an
assignment for the benefit of creditors.  In the event of an Events of Default,
the obligations under this note shall become immediately due and payable without
notice or demand.

  

Maker agrees to pay all costs and expenses, including, without limitation,
reasonable attorneys’ fees and expenses incurred, or which may be incurred, by
Holder in connection with the enforcement and collection of this note and any
other agreements, instruments and documents executed in connection herewith.
 Such costs and expenses shall be payable upon demand for the same and until so
paid shall be added to the principal amount of the note and shall bear interest
(calculated on the basis of a 365/366-day year for the actual days elapsed) from
the date incurred until paid at the highest rate applicable under this note.  




Maker hereby waives presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance and
enforcement of this note, and assent to extensions of the time of payment or
forbearance or other indulgence without notice.  No delay or omission of Holder
in exercising any right or remedy hereunder shall constitute a waiver of any
such right or remedy.  Acceptance by Holder of any payment after demand shall
not be deemed a waiver of such demand.  A waiver on one occasion shall not
operate as a bar to or waiver of any such right or remedy on any future
occasion.




This instrument, together with the Line of Credit Agreement contains the entire
agreement among Maker and Holder with respect to the transactions contemplated
hereby, and supersedes all negotiations, presentations, warranties, commitments,
offers, contracts and writings prior to the date hereof relating to the subject
matter hereof.  This instrument may be amended, modified, waived, discharged or
terminated only by a writing signed by Maker and accepted in writing by Holder.





6




--------------------------------------------------------------------------------

This instrument shall be governed by Arizona law, without regard to the conflict
of laws provisions thereof.  For purposes of any action or proceeding involving
this note, Holder hereby expressly submits to the jurisdiction of all federal
and state courts located in the State of Arizona and consents to any order,
process, notice of motion or other application to or by any of said courts or a
judge thereof being served within or without such court’s jurisdiction by
registered mail or by personal service, provided a reasonable time for
appearance is allowed (but not less than the time otherwise afforded by any law
or rule), and waives any right to contest the appropriateness of any action
brought in any such court based upon lack of personal jurisdiction, improper
venue or forum non conveniens.  




This Note shall inure to the benefit of Holder’s heirs, personal
representatives, executors, successors and assigns.







[Intentionally Left Blank]








7




--------------------------------------------------------------------------------

Executed as an instrument under seal as of the date first above written.




MAKER:




HEALTH ENHANCEMENT PRODUCTS, INC.




/S/ Janet L. Crance        

By:  Janet Crance, CFO







WITNESS:




_____________________________________




Print Name: ___________________________











8




--------------------------------------------------------------------------------

SCHEDULE A










Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO







Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO







Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO







Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO










Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO







Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO







Date of Advance

Amount of Advance

Advance Acknowledged by Maker’s CFO




$$

_________________________________

Janet Crance, CFO








9


